Citation Nr: 0634103	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
chondromalacia patella of the left knee with osteoarthritis, 
currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a February 2005 Board Remand.  This 
matter was originally on appeal from June 2002 and October 
2002 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
continued to assign a 10 percent disability rating for the 
veteran's service-connected left knee disability.

In a June 2005 rating decision, the RO granted service 
connection for limitation of left knee extension and assigned 
an evaluation of 30 percent effective April 13, 2005, the 
date of the VA examination showing such degree of limitation.  
See VAOPGCPREC 9-04 (providing that where a veteran has both 
a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.)  The RO also established service 
connection for the veteran's right knee strain with 
osteoarthritis and assigned a 10 percent disability 
evaluation.   
     
The record also reflects that the veteran was granted a 
convalescence rating following his left knee arthroscopy from 
October 8, 2004 to November 30, 2004.  

The Board further notes that the veteran previously testified 
at a Board hearing by videoconference before the undersigned 
Veterans Law Judge in October 2004.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's service-connected left knee disability is not 
manifested by impairment of the tibia and fibula; ankylosis; 
recurrent subluxation or lateral instability; or dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  Additionally, the 
veteran's left knee disability did not require removal of 
symptomatic semilunar cartilage and was not productive of 
limitation of left leg flexion of 30 degrees or less at any 
time relevant to the appeal period.  

3.  The competent medical evidence of record shows that the 
veteran's left knee disability was not productive of 
limitation of left leg extension of 15 degrees or more prior 
to April 13, 2005.  The veteran is in receipt of a separate 
30 percent evaluation for limitation of left knee extension 
effective April 13, 2005.  


CONCLUSIONS OF LAW

The schedular criteria for an evaluation higher than 10 
percent for service-connected chondromalacia patella of the 
left knee with osteoarthritis have not been met or 
approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 
4.7, 4.71a, Diagnostic Code 5010 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and the Veterans Claims Assistance Act of 
2000 (VCAA)

In February 2005, the Board remanded the issue of entitlement 
to an increased evaluation in excess of 10 percent for 
chondromalacia patella of the left knee with osteoarthritis 
and instructed the RO via the Appeals Management Center (AMC) 
to schedule the veteran for another VA examination in order 
to determine the current severity of his service-connected 
left knee disability.  The record reflects that the veteran 
underwent examination in April 2005 and the findings 
contained in the April 2005 VA examination report are deemed 
adequate for rating purposes.  The Board also notes that the 
RO considered the additional medical evidence, continued 
denial of the claim, and issued a Supplemental Statement of 
the Case (SSOC) in June 2005.  Based on the foregoing, the 
Board finds that the RO complied with its February 2005 Board 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in March 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for his service-connected disability.  The RO also asked the 
veteran to provide the name of the person, agency, or company 
who had records he thought would help VA decide his claim as 
well as complete and return the enclosed authorization forms 
(VA Form 21-4142) if there were any additional medical 
records that would support his claim.  The RO further asked 
the veteran to tell VA about any additional information or 
evidence that he wanted VA to attempt to obtain on his behalf 
and send the information describing additional evidence or 
the evidence itself to the RO within 30 days from the date of 
the letter.  Thus, the RO essentially asked the veteran to 
submit any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2006).  Moreover, the RO 
explained to the veteran that VA may be able to pay him from 
the date his claim was received if the information or 
evidence was received within one year from the date of the 
letter and VA decided that he was entitled to benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).    

The Board also observes that the veteran was provided with a 
copy of the June 2002 and October 2002 rating decisions, the 
March 2003 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOCs) dated in August 2003 and June 
2005, which included a discussion of the facts of the claim, 
the pertinent laws and regulations, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran VA examinations in September 2002 and April 2005.  
The veteran's VA treatment records dated from November 1999 
to October 2004 are also of record.  Neither the veteran nor 
his representative has made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  




II.  	Increased evaluation for service-connected left 
knee disability

Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

The veteran's chondromalacia patella of the left knee with 
osteoarthritis is assigned a 10 percent disability rating 
under Diagnostic Code 5010 (arthritis due to trauma, 
substantiated by x-ray findings) and is rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  Accordingly, the Board will consider the 
veteran's left knee disability under diagnostic codes 
pertaining to limitation of knee function.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263 (2006). 

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5260 (limitation of leg flexion), the 
competent medical evidence should show that the veteran's 
service-connected left knee disability is manifested by 
flexion limited to 30 degrees.  The medical evidence of 
record, however, does not depict such a disability picture.  
The documented range of motion findings from August 2002 to 
April 2004 reveal a range of flexion from 90 to 100 degrees 
during that time.  Therefore, the assignment of a schedular 
evaluation higher than 10 percent under Diagnostic Code 
5260is not warranted.   

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5261(limitation of leg extension), the 
competent medical evidence should show that his left knee 
disability is manifested by extension limited to 15 degrees.  
As previously noted, the veteran is in receipt of a separate 
30 percent evaluation for limitation of left knee extension 
effective April 13, 2005 (i.e., the veteran showed left knee 
extension to 20 degrees at the April 2005 VA examination.)  
It is clear from the medical evidence, however, that the 
veteran did not demonstrate such degree of limitation prior 
to April 13, 2005.  The Board notes that the documented range 
of motion findings from August 2002 to April 2004 reveal that 
the veteran was able to demonstrate a range of extension from 
-5 to 10 during that time.  While the veteran demonstrated 
extension of the left leg to 20 degrees at the April 2005 VA 
examination and such degree of limitation is consistent with 
the schedular criteria associated with a 30 percent rating 
under Diagnostic Code 5261, there is no medical evidence to 
indicate a limitation of left leg extension of 15 degrees or 
greater prior to such date.  Therefore, the assignment of a 
higher evaluation under Diagnostic Code 5261 is also not 
warranted.   
  
The Board acknowledges that the veteran has repeatedly 
complained of pain, stiffness, and weakness associated with 
his left knee disability.  The Board also observes that the 
veteran declined repetitive use testing at the April 2005 VA 
examination but reported that his range of motion and 
function was limited by 70 percent due to pain and weakness 
during flare-ups; his range of motion and function were 
additionally limited by 50 percent after repetitive use; and 
that he demonstrated a range of motion from 20 degrees of 
flexion to 50 degrees of flexion during a flare-up.  
Nevertheless, there are no objective medical findings that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
resulted in the veteran's left knee being limited in flexion 
or extension to the extent required for an increased rating 
under either Diagnostic Code 5260 or 5261 based on limitation 
of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2006).  Indeed, the veteran demonstrated 
some decreased muscle strength on left knee flexion and 
extension but was still able to extend to 10 degrees and flex 
to 90 degrees in March 2004.  It is also noted that the April 
2005 VA examining physician considered the veteran's 
complaints of pain and related factors in the reported range 
of motion findings involving the left knee.  Thus, such 
factors have already been contemplated in the currently 
assigned disability evaluation for the veteran's left knee 
disability.  

Although the veteran is not entitled to an increased 
evaluation based on limitation of left leg motion, the Board 
will also consider whether he is entitled to a higher 
evaluation under alternate diagnostic codes.

In order for the veteran to receive a 20 percent evaluation 
under Diagnostic Code 5257 (other impairment of the knee), 
there should be evidence showing that the veteran's left knee 
disability approximates moderate recurrent subluxation or 
lateral instability of the left knee.  The Board notes that 
the veteran's treatment records include references to a 
history of instability of the left knee and show that the 
veteran objectively demonstrated a positive McMurray's sign 
on physical examination of the left knee in June 2004.  
Nevertheless, no clinical findings of instability or 
subluxation are apparent.  Indeed, VA examining physicians in 
September 2002 and April 2005 both noted that the veteran 
showed no instability of the left knee during those 
examinations.  Therefore, the medical evidence does not 
support assignment of a schedular evaluation higher than 10 
percent under Diagnostic Code 5257.

In order for the veteran to receive a 20 percent evaluation 
under Diagnostic Code 5258, the veteran's service-connected 
left knee disability should be manifested by semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  The veteran's left knee 
disability, however, is not shown to be manifested by such 
symptomatology.  Although it is suggested that the veteran's 
left knee demonstrated minimal cartilage irregularity 
involving both medial and lateral tibiofemoral compartments 
on a March 2004 x-ray and a VA orthopedic physician later 
wrote in June 2004 that the veteran showed evidence of a 
medial meniscal tear on MRI, a subsequent more invasive 
arthroscopic incision and drainage of the left knee performed 
in October 2004 revealed a postoperative finding of grade 3 
medial femoral condyle and patella defect with suprapatellar 
pouch synovial thickening adherent to the quadriceps tendon.  
There is no indication that the veteran continued to show a 
meniscal tear or dislocated cartilage of the left knee at 
that time.  Indeed, the October 2004 VA operation report 
notes that there were no loose bodies or any pathology of the 
medial compartment and no rents of the medial meniscus or any 
meniscal pathology.  While the Board additionally notes that 
the veteran complained of episodes of "locking" and pain 
associated with his left knee disability at the October 2004 
Board hearing, no effusion into the joint has been 
objectively demonstrated on any of the examinations conducted 
during the relevant portion of the appeal period.    

The Board further observes that the maximum disability rating 
under both Diagnostic Code 5263 for genu recurvatum and 
Diagnostic Code 5259 for removal of symptomatic, semilunar 
cartilage is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
6263 (2006).  Thus, a disability rating higher than the 
current 10 percent is not available under those diagnostic 
codes.  In addition, there is no medical evidence of malunion 
or nonunion of the tibia and fibula or ankylosis associated 
with the service-connected left knee disability that would 
support a higher evaluation under the criteria set forth in 
Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2006).

Based on the foregoing, the Board finds that a schedular 
evaluation higher than 10 percent for service-connected 
chondromalacia patella of the left knee with osteoarthritis 
is not warranted.  

Moreover, the Board finds that there is no evidence showing 
that the veteran's service-connected left knee disability 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2006).  In the instant case, to the extent that the 
veteran's service connected left knee disability interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Thus, the Board is not required to 
refer this matter for extraschedular consideration in 
accordance with actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an increased rating for service-connected 
chondromalacia patella of the left knee with osteoarthritis, 
currently rated as 10 percent disabling, is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


